Citation Nr: 0209315	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  93-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right wrist fracture (major).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from January 1987 to November 
1991.  

The current appeal arose from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  

The RO, in pertinent part, granted entitlement to service 
connection for the residuals of a right wrist fracture with 
assignment of a noncompensable evaluation effective November 
7, 1991.

In February 1997 the Board of Veterans' Appeals (Board), 
after adjudicating other issues then pending on appeal, 
remanded to the RO the issue of entitlement to an initial 
compensable evaluation for the residuals of a right wrist 
fracture for further development and adjudicative action.

In August 1998 the RO, in pertinent part, granted entitlement 
to an increased (compensable) evaluation of 10 percent for 
residuals of a fracture of the right wrist effective from 
November 7, 1991.

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1999, a transcript of which has been 
associated with the claims file.

In May 2000 the Board remanded the case to the RO for further 
development and adjudicative action.

In May 2001 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Residuals of a fracture of the right wrist are productive of 
disablement compatible with pain and limitation of motion


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for residuals of a fracture of the right wrist are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5215 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran fell off a Bradley vehicle and broke his right wrist.  

The veteran was afforded a VA examination in February 1992.  
He reported that he experienced pain to some extent everyday 
in the right forearm.  Range of motion of the wrist was 
normal but with pain on full range.  X-rays were negative.  

Private medical records dated from April 1992 to December 
1995 show the veteran was seen with complaints of right wrist 
pain.  Nerve conduction studies conducted in March 1994 
revealed normal upper extremities.  

VA clinical records dated from September to December 1994 
show the veteran was seen on occasion with complaints of 
right wrist pain.  Range of motion was normal.  

The veteran was accorded a VA examination in February 1995.  
On examination it was noted that there was no significant 
limitation of motion in the right wrist as compared to the 
left wrist.  He was to able to demonstrate up to 75 degrees 
dorsiflexion and between 75-80 degrees of palmar flexion.  
Ulnar deviation was to approximately 40 degrees.  There was 
no limitation of pronation or supination.  The diagnosis was 
healed fracture, right wrist, and possibly intermittent 
lateral epicondylitis.  

A private medical record dated in July 1995 shows the veteran 
was seen with complaints of right wrist pain with noted 
inflammation.  He reported decreased functional use secondary 
to pain.  It was noted that his right wrist was larger than 
his left.  

The veteran was accorded a VA general examination in June 
1996.  He reported soreness in the right wrist since his 
inservice injury.  On examination of the musculoskeletal 
system there were no functional defects noted.  

The veteran was accorded a VA joints examination in March 
1998.  On examination of the right wrist there was marked 
swelling in the vicinity of the ulnar styloid process.  There 
was exquisite tenderness noted on palpation in the vicinity 
of the ulnar styloid process and the lateral collateral 
ligament of the wrist.  
The range of motion of the right wrist was as follows; 
flexion was to 50 degrees, extension was to 60 degrees, ulnar 
deviation was to 50 degrees, and radial deviation was to 25 
degrees.  X-rays revealed a dorsal exostosis in the dorsal 
aspect of the capitate bone.  The diagnosis was symptomatic 
residuals of fractures of the right wrist.  

The veteran was accorded a VA joints examination in June 
2000.  On examination, the right wrist was to 39 degrees 
volar flexion, to 22 degrees ulnar deviation, and to 18 
degrees radial deviation.  There was a palpable effusion in 
the wrist and tenderness on range of motion but no 
crepitance.  There was no laxity of the wrist.  The diagnosis 
was right dominant radiocarpus (wrist) degenerative joint 
disease, post traumatic with moderate loss of range of motion 
and chronic effusion.  

The examiner stated that right wrist problem has caused 
weakened strength and excess fatigability.  It was not likely 
that the veteran would be able to perform duties that 
required repetitive gripping, pulling, or pushing 
requirements.  Pain was difficult to measure but the chronic 
joint effusion and the radiographic changes substantiate the 
presence of pain.  There was no atrophy of the forearms.  

The veteran was accorded a VA joints examination in March 
2001.  On examination, there was 27 centimeters circumference 
of the forearm 10 centimeters below the olecranon on the 
right.  He had 84 degrees of supination on the right compared 
to 85 degrees on the left, 81 degrees of pronation on the 
right compared to 90 degrees of pronation on the left, and 44 
degrees of ulnar deviation, bilaterally and 14 degrees of 
radial deviation bilaterally.  

There was very slight effusion of the right wrist.  There was 
no tenderness on palpation.  There was a small palpable 
nodule that was less than 2 millimeters in size that was firm 
and possibly represented a small ganglion along the ulnar 
border of the wrist joint, which was slightly tender to 
palpation.  The motor and sensory exam of the bilateral hands 
was completely intact.  There was no gross weakness.  
Dorsiflexion of the wrist was to 56 degrees on the left and 
to 39 degrees on the right.  The volar flexion was to 66 
degrees on the right.  

The examiner stated the right wrist disability only involved 
the joint without muscular or nerve involvement.  There did 
not appear to be any weakened movement, although the 
decreased motion was clearly documented.  There was no 
incoordination.  The lack of motion was mild to moderate.  
The amount of pain was not visibly present on the exam, but 
was present on explanation of his limitation of activities.  
There was no muscle atrophy, as mentioned above, no change of 
skin and no evidence of disuse because of the condition.  
There were no other medical problems that have an impact on 
the use of the right wrist, such as his other service related 
conditions.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).



The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations. For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition. It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2001).  
See also 38 C.F.R. § 4.2 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. § 4.40, 4.45, 4.59 
(2001); Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2001).

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2001).



With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59 
(2001).

Limitation of supination of either forearm to 30 degrees or 
less is rated 10 percent disabling.  A 20 percent rating is 
assigned for limitation of pronation of either arm with 
motion lost beyond the last quarter of arc such that the hand 
does not approach full pronation.  Where motion is lost 
beyond middle of arc a 20 percent rating is assigned if it is 
the minor arm, and a 30 percent evaluation is assigned if it 
is the major arm.  38 C.F.R. § 4.71a Diagnostic Code 5213.

Ankylosis of the wrist in a favorable position in 20 degrees 
to 30 degrees of dorsiflexion is evaluated as 30 percent 
disabling if the major wrist is affected and 20 percent 
disabling if the minor wrist is affected.  If not in the 
favorable position, a 30 percent evaluation is assigned for 
the minor wrist and a 40 percent evaluation is assigned for 
the major wrist.  Ankylosis in an unfavorable position, in 
any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.



The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claim.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its action in considering his claim 
under the new law, and that a remand for adjudication by the 
RO would only serve to further delay resolution of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Initial Increased Evaluation

The veteran's service-connected residuals of a fracture to 
the right wrist are currently evaluated as 10 percent 
disabling by analogy to the criteria of Diagnostic Code 5215.  
Under this code, limitation of dorsiflexion of either wrist 
to less than 15 degrees or limitation of palmar flexion of 
either wrist to in line with the forearm warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2001).

The Board notes that the veteran is already assigned the 
maximum disability rating available under Diagnostic Code 
5215 for both the major or minor hand.  Thus, Board has given 
consideration to evaluating the veteran's service-connected 
right wrist disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5214, which is the only other diagnostic code applicable 
to the wrist.  The Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and the demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  The record shows, however, that the 
veteran does not have ankylosis in his right wrist.  
Therefore, the veteran does not meet the criteria for a 
rating under Diagnostic Code 5214.

Under Diagnostic Code 5213, impairment of supination or 
pronation, higher ratings are available depending on the 
limitation of motion.  However, the veteran's VA medical 
exams all indicate that his pronation and supination are 
within normal limits.  Accordingly, the veteran does not meet 
the criteria for a rating under Diagnostic Code 5213.

The Board notes in passing that, because the veteran is 
evaluated as 10 percent disabled, which is the maximum 
disability rating available under Diagnostic Code 5214, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 referable to 
functional loss due to pain do not apply.  See Johnston, 
supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for residuals of a right wrist 
fracture.  Gilbert, 1 Vet. App. at 53.

In view of the fact that the Board has denied entitlement to 
an initial rating in excess of 10 percent for right wrist 
disability, the Board finds no basis upon which to predicate 
assignment of "staged ratings."  See Fenderson, supra.


Additional Consideration

With respect to the above claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record, and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b)(1); however, the RO 
did not grant the veteran increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary for Benefits or the Director 
of the VA Compensation and Pension Service for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).




The record does not show that the residuals of right wrist 
fracture have required frequent inpatient care, or markedly 
interfered with employment.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his service-connected disability.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right wrist fracture is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

